Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 06, 2015

The Court of Appeals hereby passes the following order:

A15A1411. KWOK C. CHAN v. SUNTRUST MORTGAGE, INC.

      Kwok C. Chan has filed a notice of direct appeal from the trial court’s order
holding him liable for OCGA § 9-15-14 attorney fees. However, such awards are
subject to the discretionary appeal procedures. See OCGA § 5-6-35 (a) (10); Jones
v. Padgett, 186 Ga. App. 362, 363 (2) (367 SE2d 88) (1988). Chan’s failure to
comply with the discretionary appeal requirements deprives this Court of jurisdiction
to consider his appeal. Accordingly, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            04/06/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.